
	
		I
		112th CONGRESS
		1st Session
		H. R. 868
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Bishop of Utah
			 (for himself and Mr. Chaffetz)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 13, United States Code, to provide for the
		  more accurate and complete enumeration of certain overseas Americans in the
		  decennial census.
	
	
		1.Methods to improve the
			 enumeration of certain overseas AmericansSection 141 of title 13, United States Code,
			 is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following:
				
					(g)(1)Effective beginning with the 2020 decennial
				census of population, in taking any tabulation of total population by States
				under subsection (a) for purposes of the apportionment of Representatives in
				Congress among the several States, the Secretary shall take appropriate
				measures to ensure, to the maximum extent practicable, that all Americans
				residing abroad on the decennial census date are fully and accurately counted,
				and are properly attributed to their respective States.
						(2)The measures under this subsection
				shall include at least the following:
							(A)One or more methods by which, at the
				request of a non-governmental organization, administrative records of such
				organization may, if such records satisfy such criteria as the Secretary may
				establish, be used to enumerate members of such organization who are residing
				overseas as of the decennial census date.
							(B)One or more methods under which an
				international Be Counted form may be completed at an embassy of
				the United States by Americans residing overseas as of the decennial census
				date.
							(3)Nothing in this subsection shall be
				considered—
							(A)to affect the methods used in the
				enumeration of any civilian or military personnel of the United States;
				or
							(B)to permit or require that the data
				obtained under this subsection be used for any purpose other than the
				apportionment of Representatives in Congress among the several
				States.
							.
			
